    Case 19-50012          Doc 193      Filed 08/20/19    EOD 08/20/19 13:59:46     Pg 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



                                                  )
 In re:                                           )      Chapter 11
                                                  )
 USA GYMNASTICS,                                  )      Case No. 18-09108-RLM-11
                                                  )
 Debtor.                                          )
                                                  )
 USA GYMNASTICS,                                  )
                                                  )
                           Plaintiff,             )
                    v.                            )      Adv. Case No. 19-50012
                                                  )
 ACE AMERICAN INSURANCE                           )      RELIEF IS SOUGHT FROM A
 COMPANY f/k/a CIGNA INSURANCE                    )      UNITED STATES DISTRICT JUDGE
 COMPANY, GREAT AMERICAN                          )
 ASSURANCE COMPANY, LIBERTY                       )
 INSURANCE UNDERWRITERS INC.,                     )
 NATIONAL CASUALTY COMPANY,                       )
 RSUI INDEMNITY COMPANY, TIG                      )
 INSURANCE COMPANY, VIRGINIA                      )
 SURETY COMPANY, INC. f/k/a                       )
 COMBINED SPECIALTY INSURANCE                     )
 COMPANY, WESTERN WORLD                           )
 INSURANCE COMPANY, ENDURANCE                     )
 AMERICAN INSURANCE COMPANY,                      )
 AMERICAN INTERNATIONAL GROUP,                    )
 INC., AMERICAN HOME ASSURANCE                    )
 COMPANY, AND DOE INSURERS,                       )
                                                  )
 Defendants.                                      )
                                                  )


            DESIGNATION OF RECORD FOR THE RENEWED
MOTION TO WITHDRAW THE REFERENCE OF THE ADVERSARY PROCEEDING

                   Pursuant to Local Bankruptcy Rule B-5011-1(d), Ace American Insurance

Company, f/k/a Cigna Insurance Company and TIG Insurance Company, by and through




LEGAL\42500206\1
    Case 19-50012          Doc 193     Filed 08/20/19    EOD 08/20/19 13:59:46       Pg 2 of 4



undersigned counsel, respectfully submit the following Designation of Record for their Renewed

Motion to Withdraw the Reference of the Adversary Proceeding:

                   1. Complaint for Breach of Insurance Policy and Declaratory Judgment of
                      Coverage [Adversary Case No. 19-50012, Docket No. 1].

                   2. Notice of Filing Master Claims and Policies List as Identified in
                      Contemporaneously Filed Complaint for Breach of Insurance Policy and
                      Declaratory Judgment of Coverage [Adversary Case No. 19-50012, Docket
                      No. 2]

                   3. USAG’s Motion for Partial Summary Judgment and USAG’s Brief in Support
                      of Motion for Partial Summary Judgment [Adversary Case No. 19-50012,
                      Docket Nos. 26 and 27]

                   4. Defendants’ Joint Motion to Withdraw the Reference of the Adversary
                      Proceeding [Adversary Case No. 19-50012, Docket No. 37]

                   5. USA Gymnastics’ Objection to Defendants’ Joint Motion to Withdraw the
                      Reference of the Adversary Proceeding [Adversary Case No. 19-50012,
                      Docket No. 76]

                   6. Reply to USA Gymnastics’ Objection to Defendants’ Joint Motion to
                      Withdraw the Reference of the Adversary Proceeding [Adversary Case No.
                      19-50012, Docket No. 91]

                   7. Notice of Submission of Agreed Order Granting Motion for Stay on an Interim
                      Basis with Respect to Non-LIU Defendants [Adversary Case No. 19-50012,
                      Docket No. 150]

                   8. Agreed Order Granting Motion for Stay on an Interim Basis with Respect to
                      Non-LIU Defendants [Adversary Case No. 19-50012, Docket No. 155]

                   9. USA Gymnastics’ Motion for Partial Summary Judgment Against TIG
                      Insurance Company [Adversary Case No. 19-50012, Docket No. 173]

                   10. USA Gymnastics’ Motion for Partial Summary Judgment Against Chubb
                       [Adversary Case No. 19-50012, Docket No. 174]

                   11. Plaintiff USA Gymnastics’ Brief in Support of Motion for Partial Summary
                       Judgment Against Chubb [Adversary Case No. 19-50012, Docket No. 175]

                   12. Motion to Shorten Notice on Plaintiff USA Gymnastics’ Motion for Partial
                       Summary Judgment Against Chubb [Adversary Case No. 19-50012, Docket
                       No. 177]



                                                  2
LEGAL\42500206\1
    Case 19-50012          Doc 193     Filed 08/20/19    EOD 08/20/19 13:59:46      Pg 3 of 4



                   13. Motion to Shorten Notice on Plaintiff USA Gymnastics’ Motion for Partial
                       Summary Judgment Against TIG Insurance Company [Adversary Case No.
                       19-50012, Docket No. 178]


                   14. Order Denying Motion to Shorten and Setting Hearing on Plaintiff USA
                       Gymnastics’ Motion for Partial Summary Judgment Against Chubb
                       [Adversary Case No. 19-50012, Docket No. 182]


                   15. Order Denying Motion to Shorten and Setting Hearing on Plaintiff USA
                       Gymnastics’ Motion for Partial Summary Judgment Against TIG Insurance
                       Company [Adversary Case No. 19-50012, Docket No. 183]


                                               KROGER, GARDIS & REGAS, LLP
Dated: August 20, 2019

                                               By: /s/ Stephen J. Peters
                                                  Stephen J. Peters, Attorney No. 6345-49
                                                  Harley K. Means, Attorney No. 23068-32
                                                  Counsel for Defendant, Defendant, ACE
                                                  American Insurance Company f/k/a CIGNA
                                                  Insurance Company
                                                  KROGER, GARDIS & REGAS, LLP
                                                  111 Monument Circle, Suite 900
                                                  Indianapolis, IN 46204-5125
                                                  (317) 692-9000
                                                  (317) 264-6832(Fax)
                                                  speters@kgrlaw.com
                                                  hmeans@kgrlaw.com



Pursuant to the ECF Administrative Policies and Procedures Manual (Attorney) for the United
States Bankruptcy Court for the Southern District of Indiana, undersigned counsel represent
other named defendants in the Adversary Proceeding and are authorized to represent that each of
their clients consents to the withdrawal of the reference of this Adversary Proceeding and that
AAIC’s counsel may electronically file their signatures to this Designation of Record.


                                                   /s/ Scott P. Fisher
                                                   Counsel for TIG Insurance Company,
                                                   Consents to this Designation of Record
                                                   Scott P. Fisher, Attorney No. 26813-49
                                                   DREWRY SIMMONS VORNEHM, LLP
                                                   736 Hanover Place, Suite 200
                                                   Carmel, IN 46032

                                                  3
LEGAL\42500206\1
    Case 19-50012       Doc 193      Filed 08/20/19      EOD 08/20/19 13:59:46         Pg 4 of 4



                                                  (317) 580-4848
                                                  (317) 580-4855 (Fax)
                                                  sfisher@dsvlaw.com
                                                  George R. Calhoun (admitted pro hac vice)
                                                  IFRAH LAW
                                                  1717 Pennsylvania Avenue NW, Suite 650
                                                  Washington, DC 20006
                                                  (202) 524-4147
                                                  george@ifrahlaw.com

                                                  Heather E. Simpson (admitted pro hac vice)
                                                  KENNEDYS CMK LLP
                                                  120 Mountain View Boulevard
                                                  P.O. Box 650
                                                  Basking Ridge, NJ 07920
                                                  (908) 848-6300
                                                  heather.simpson@kennedyslaw.com



                                 CERTIFICATE OF SERVICE

                I hereby certify that on August 20, 2019, a copy of the foregoing Designation of
Record for the Renewed Motion to Withdraw the Reference of the Adversary Proceeding was
filed electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

                                               KROGER, GARDIS & REGAS, LLP
Dated: August 20, 2019

                                               By: /s/ Stephen J. Peters
                                                  Stephen J. Peters, Attorney No. 6345-49
                                                  Harley K. Means, Attorney No. 23068-32
                                                  Counsel for Defendant, Defendant, ACE
                                                  American Insurance Company f/k/a CIGNA
                                                  Insurance Company
                                                  KROGER, GARDIS & REGAS, LLP
                                                  111 Monument Circle, Suite 900
                                                  Indianapolis, IN 46204-5125
                                                  (317) 692-9000
                                                  (317) 264-6832(Fax)
                                                  speters@kgrlaw.com
                                                  hmeans@kgrlaw.com




                                                  4
LEGAL\42500206\1
